Mr. Justice del Toro
delivered the opinion of the court.
Pedro Díaz, a policeman, made a complaint against Maria Luisa Chiclani, Emilia Ramírez and Maria "Teresa Rivera, charging- that at a certain time and place they wilfully and maliciously committed a breach of the peace by quarreling and abusing each' other and using indecent language within the hearing of women and children. The expressions used were quoted in the complaint. In the district court Maria Luisa Chiclani pleaded guilty and was sentenced to twenty days in jail. The other two defendants were brought to trial and after an examination of the evidence the court found'them guilty of a breach of the peace and sentenced each of them to ninety days in jail.
Only the fiscal appeared at the hearing on the appeal, but the appellants filed a pleading styled a “Demurrer” in which it is alleged that the complaint does not charge the defendants with the commission of a public offense because *293it does not specify the indecent language uttered by each of them.
The contention of the appellants is without merit. Although the complaint does not actually particularize the words uttered by each of the individual defendants, it charges them all with scandalous behaviour in abusing each other and uttering certain indecent words within the hearing of women and children. And the commission of that act by all clearly constitutes one of the phases of the offense defined and penalized by section 368 of the Penal Code.
If the defendants had any defense it was perhaps to move the court that the complaint be made more specific as to them, and that right can not be exercised for the first time on appeal. People v. Paris, 25 P. R. R. 103.
The appellants also contend that the court, erred in imposing unequal sentences upon the defendants for the same offense. The court had discretion to grade the punishment and only in case of an abuse of that discretion will its judgment be disturbed. It has not been shown that any such abuse was committed in this case.
Besides, in this particular case the reason for the unequal sentence is explained. The defendant who pleaded guilty was sentenced to twenty days in jail and the others, who were convicted after trial, to ninety days. In the first case the court based its" action solely on the complaint, while in the second ease the court was influenced not only by the complaint, but also by the evidence examined, which does not appear in the transcript of the record. It must be presumed, then, that in setting out all the details 'of the offense committed by the defendants the evidence showed that it was more serious than it at first appeared and required the imposition of the maximum penalty by the court.
The judgment appealed from should be

’Affirmed.

*294Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.